DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 04/14/2020. 
The Examiner acknowledges the preliminary amendment filed on 04/14/2020 in which claim amendments were submitted. 
Claims 1-24 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 03/11/2020 are noted. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.

In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a non-transitory computer readable medium storing a game program which processes progress of a game using a plurality of game contents, a game processing method for controlling progress of a game using a plurality of game contents, and an information processing apparatus for controlling progress of a game using a plurality of game contents in claims 1, 9, and 17. However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Under Step 2A, prong one, it must be determined whether the claimed invention recites a judicial exception such as an abstract idea, a law of nature, or a natural phenomenon.  Representative Claim 1 (and similarly recited independent claims 9 and 17) recites the following (with emphasis):
“1.    Claim 1 (Currently Amended): A non-transitory computer readable medium storing a game program which processes progress of a game using a plurality of game contents, the game program when executed [[on]] by a computer, causes the computer to: 
receive, from a first player, stop operations to stop a plurality of slots, each slot being associated with game content of the plurality of game contents and including a plurality of symbols based on an attribute set in the associated game content, and the plurality of symbols being sequentially replaced and provided to the first player;
display a combination of the plurality of symbols provided to the first player according to the received stop operations; 
determine an action of the game content according to the displayed combination of the plurality of symbols, the game being progressed according to the action of the game content;  and
communicate a message enabling communication relating to an intended combination of symbols among a plurality of players including the first player.”

The underlined portions of claim 1 generally encompasses the abstract idea, wherein claims 9 and 17 are similar.  Dependent claims 2-8 further define the abstract idea by specifying aspects of storing each of the plurality of slots in association with the game content, predetermined symbols in each plurality of slots are constituted based on information set associated with the game content, increasing and decreasing at least one of the number of slots and the speed at which the slots replace the predetermined symbols, etc. Dependent claims 10-16 and 18-24 has similar limitations as dependent claims 2-8.   The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., accepting inputs from a player and allowing the player to play the game according to the rules), discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a process of rules/steps for selecting playing a game. The limitations about receiving, determining, displaying, and communicating, under the broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “an information processing apparatus,” “a process controller,” and “a wager controller,” nothing in the claim elements precludes the steps from being a method of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing human interactions and/or a mental process but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.

Under Step 2A, prong two, it must be evaluated whether the claim recites additional elements that integrate the exception into a practical application of the exception.  As such, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – a computer, stop operations, and an information processing apparatus (in Claims 1, 9, and 17). The components in these steps are recited at a high-level of generality (e.g., as a generic processor for performing the generic computer functions of receiving, communicating, determining, and displaying operations) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B requires that if the claim(s) encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claims 1, 9, and 17 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a computer, stop operations, and an information processing apparatus.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a computer and information processing apparatus amounts to no more than mere instructions to apply the exception using well-known generic computer components.  These computer components are generically claimed to enable the management of the game by performing the basic functions of: (i) receiving, processing, and storing data, (ii) electronic recordkeeping, (iii) automating mental tasks and (iv) receiving or transmitting data over a network, e.g., ‐understood, routine, and conventional functions when claimed in a merely generic manner.  Particularly, In re TLI Communications LLC (Fed Cir, 2016) held that adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible. Additionally, taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. In other words, these claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR). They do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. Therefore, for these reasons, it appears that the claims are not patent-eligible under 35 U.S.C. § 101.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0161852 A1 to Robbins et al. in view of U.S. Patent Application Publication 2014/0256403 A1 to Caputo. 

Regarding Claim 1 (Currently Amended), and similarly recited Independent Claims 9 and 17, Robbins discloses a non-transitory computer readable medium storing a game program which processes progress of a game using a plurality of game contents, the game program when executed [[on]] by a computer, … a game processing method for controlling progress of a game using a plurality of game contents, … an information processing apparatus for controlling progress of a game using a plurality of game contents, …causes the computer to: 
receive, from a first player, stop operations to stop a plurality of slots, each slot being associated with game content of the plurality of game contents and including a plurality of symbols based on an attribute set in the associated game content, and the plurality of symbols being sequentially replaced and provided to the first player (fig. 4 depicts an example game screen of a communal wagering game that determines an outcome based on a combination of player reels that are contributed ;
display a combination of the plurality of symbols provided to the first player according to the received stop operations (fig. 4 depicts an example game screen of a communal wagering game that determines an outcome based on a combination of player reels that are contributed by a plurality of players;  ¶¶ 42-45 discloses for example, when the players have all entered their wagers and indicated that they are ready, e.g., by selecting "SPIN REELS," the game reels 152a-e are rotated and stopped to place the symbols on the game reels 152a-e in visual association with paylines (not shown).  The communal wagering game evaluates the displayed array of symbols on the stopped reels and provides awards in accordance with a pay table.  The players are provided with awards based on their respective wagers and the shared outcome provided by the game reels 152a-e; figs. 12-13, ¶¶ 77, 86-87); and
communicate a message enabling communication relating to an intended combination of symbols among a plurality of players including the first player (figs. 12-13, ¶¶ 47-50, 55-56, 61-62 discloses the player being able to join a new group and his/her respective player reel is removed from the combination of game reels and/or added to the group game).

However, Robbins does not explicitly disclose: 
“determine an action of the game content according to the displayed combination of the plurality of symbols, the game being progressed according to the action of the game content”.

In a related invention, Caputo discloses a gaming system and methods for providing unlockable features and/or unlockable content. Caputo discloses: 
determine an action of the game content according to the displayed combination of the plurality of symbols (¶¶ [0038] which discloses “a random symbol generation which represents different game events, actions or sequences for the participant and the opponent. That is, the symbols or symbol combinations generated determine which game events, actions or sequences the gaming system causes to occur for the battle),
the game being progressed according to the action of the game content (¶¶ [0038] which discloses “a random symbol generation which represents different game events, actions or sequences for the participant and the opponent. That is, the symbols or symbol combinations generated determine which game events, actions or sequences the gaming system causes to occur for the battle.”; ¶¶ [0059] which discloses "different characters are associated with different attributes, such as the sub-symbols available to be generated in any battles including that character. For example, different sub-symbols associated with different characters include, but are not limited to, a shield sub-symbol that protects against a certain amount of opponent damage, an evade sub-symbol that keeps the character safe from all damage on that spin, a heal sub-symbol that heals a certain amount of life points, a poison sub-symbol that prevents the opponent from attacking next round, and a life drain sub-symbol that drains one or more life points from the opponent and uses it to boost the character's life points).

Robbins discloses a gaming system in which a first player and one or more second player(s) contribute respective player reels.  At least one game outcome is determined from an array of symbols randomly generated from the combination of the player reels.  The at least one game outcome is shared by all players and used to determine awards for all players.  One would be motivated to incorporate the teachings of Caputo with the system of Robbins to combine known prior art elements to yield predictable results of playing a group/community game. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding Claim 2 (New), and similarly recited Claims 10 and 18, Robbins in view of Caputo discloses the non-transitory computer readable medium according to claim 1, wherein the action of the game content includes an action for progress of a quest in the game or an action for accomplishment of a mission in the game (Caputo, [0038] discloses each play of the free spin includes a random symbol generation which represents different game events, actions or sequences for the participant and the opponent.  That is, the symbols or symbol combinations generated determine which game events, actions or sequences the gaming system causes to occur for the battle).

Regarding Claim 3 (New), and similarly recited Claims 11 and 19: Robbins in view of Caputo discloses the non-transitory computer readable medium according to claim 1, wherein the game program further causes the computer to:
increase and decrease at least one of a number of the plurality of slots and a speed at which the symbols are replaced in the plurality of slots (Robbins, ¶¶ 57-58 discloses the selection screen 250 may rotate only through certain parts of the player reels 162b and 262a-d so that the player cannot see all of the symbols.  Additionally or alternatively, the selection screen 250 may rotate the player reels 162b and 262a-d at a higher speed so that their symbols are more difficult to discern).

Regarding Claim 4 (New), and similarly recited Claims 12 and 20: Robbins in view of Caputo discloses the non-transitory computer readable medium according to claim 1, wherein, in the game, at 

Regarding Claim 5 (New), and similarly recited Claims 13 and 21: Robbins in view of Caputo discloses the non-transitory computer readable medium according to claim 4, wherein the determined action is an action of attack or defense against the other player or the computer-controlled character (Caputo, ¶¶ 9-10 discloses different characters or participants are associated with different amounts of eligibility points (e.g., different quantities of life units), different attack symbols (or sub-symbols), and different amounts of damage incurred when attacked by different symbols (or sub-symbols)).

Regarding Claim 6 (New), and similarly recited Claims 14 and 22: Robbins in view of Caputo discloses the non-transitory computer readable medium according to claim 1, wherein the game program further causes the computer to:
display the message with information indicating a player who gives the message (figs. 4-5, 9, 12, Robbins, ¶¶ 47-51, 61-62 discloses the player being able to join a new group and his/her respective player reel is removed from the combination of game reels 152a-e).

Regarding Claim 7 (New), and similarly recited Claims 15 and 23: The non-transitory computer readable medium according to claim 1, wherein the game program further causes the computer to:
display the message in association with information indicating game content held by a player who gives the message (figs. 4-5, 9, 12, Robbins, ¶¶ 47-51, 61-62 discloses the player being able to join a new group and his/her respective player reel is removed from the combination of game reels 152a-e).

Regarding Claim 8 (New), and similarly recited Claims 16 and 24: The non-transitory computer readable medium according to claim 1, wherein the first player receives the message before displaying of the combination of the plurality of symbols (figs. 4-5, 9, 12, Robbins, ¶¶ 47-51, 61-62 discloses the player being able to join a new group and his/her respective player reel is removed from the combination of game reels 152a-e).

Conclusion
Claims 1-24 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/S.N.H/Examiner, Art Unit 3715    

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715